- BB&T Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Second Quarter 2009 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 3 Financial Highlights - Five Quarter Trend 4 Consolidated Statements of Income 5 Consolidated Statements of Income - Five Quarter Trend 6 Consolidated Balance Sheets 7 Consolidated Balance Sheets - Five Quarter Trend 8 Average Balance Sheets 9 Average Balance Sheets - Five Quarter Trend 10 Average Balances and Rates - Quarters 11-12 Average Balances and Rates - Year-To-Date 13 Credit Quality 14-15 Credit Quality - Supplemental Schedules 16-17 Capital Information - Five Quarter Trend 18 Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items 19 Selected Items & Additional Information - Five Quarter Trend 20 NON-GAAP Reconciliation Table 21 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date June 30 % June 30 % Change 2008 Change Summary Income Statement Interest income $ 1,670 $ 1,817 (8.1 )
